


 

Exhibit 10.45

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made as of the 16th day of May,
2011 by and between RealD Inc. (the “Company”), a Delaware corporation, and
Joshua Greer (“Consultant”).  The commencement of consulting services under this
Agreement will be July 16, 2011 (the “Effective Date”).

 

R E C I T A L

 

WHEREAS, Company desires to offer Consultant, and Consultant desires to accept,
a consulting arrangement to provide services as an independent contractor to
Company on the terms and conditions set forth herein;

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Services.

 

(a)                                  Performance.  Consultant shall use
Consultant’s best efforts to perform the services as set forth on Exhibit A
hereto and as otherwise reasonably requested by the Company from time to time
(the “Services”).  Consultant shall report to the Company’s Chief Executive
Officer.  Consultant shall at all times perform the Services in accordance with
professional standards, and in compliance with all applicable laws.  Consultant
shall be available to perform and shall devote such time to the performance of
the duties assigned to Consultant hereunder as may be necessary to perform the
Services.  Consultant shall make himself available to the Company to perform
consulting services on an as-needed, best efforts basis as requested by the
Company.  Consultant may perform the Services at his home office, at his
discretion.  Company shall provide Consultant with reasonable notice if Company
would like Consultant to be present at any meeting.  While it is expected that
Consultant shall not be required to render more than 15 hours of Services each
calendar month, Consultant understands and acknowledges that the time required
for the performance of the Services hereunder will vary from week to week, and
that Consultant’s time commitment hereunder may vary depending upon the demands
of Company.  Notwithstanding the foregoing, Consultant shall not be obligated to
perform consulting services at a level exceeding 20% of the average level of
bona fide services that Consultant performed for the Company as an employee over
the 36 month period immediately preceding the Effective Date.  Executive agrees
to provide the Company with at least 3 business days’ advance notice of any
vacation or other planned absence in which Executive will be unavailable to
render consulting services for the Company for more than 3 consecutive business
days during the term of this Agreement.

 

(b)                                 Compensation.  Company shall pay Consultant
at a rate of $275,000 per year for the Services provided by Consultant to the
Company (irrespective of the number of hours of Services Consultant renders in a
month), commencing on the Effective Date and prorated for the applicable
calendar month if the Effective Date is after the first of the applicable
calendar month or if this Agreement is terminated for any reason prior to the
end of a calendar month.  Subject to Section 2(c), pro-rated payments will be
made by Company to Consultant within fifteen (15) days of the end of each
quarter.

 

--------------------------------------------------------------------------------


 

(c)                                  Expenses.  Subject to receipt of reasonable
documentation in accordance with Company’s standard reimbursement policies,
Company shall reimburse Consultant for all reasonable business expenses actually
incurred by Consultant in connection with Consultant’s provision of the Services
hereunder; provided, however, that Consultant shall obtain advance written
approval from Company for any expenses that, individually or in the aggregate,
exceed $500.00 during any 15-day period.  Executive shall be entitled to travel
in the same manner as the CEO and to the same lodging and other accommodations
as the CEO.

 

(d)                                 Work Space and Use of Company Facilities and
Equipment.  During the term of this Agreement, Company may in its sole
discretion make available to Consultant (i) a space in Company’s offices,
(ii) use of designated Company facilities and equipment and (iii) use of Company
email address (collectively, the “Designated Assets”) for the sole purpose of
providing the Services hereunder.  While on Company’s premises and/or while
using Company’s facilities or equipment or accessing Company’s internal systems,
Consultant will be subject to Company’s policies and procedures applicable to
outside consultants regarding conduct and use of Company’s facilities, equipment
or internal systems.  Consultant acknowledges that Consultant has received and
understands and will fully comply with such policies and procedures. 
Consultant’s use of Company’s space, facilities, or equipment are to facilitate
Consultant’s Services to Company and nothing in this provision shall constrict
the right of Consultant to use Consultant’s own work space, facilities, and
equipment.

 

2.                                       Relationship of Parties.

 

(a)                                  Independent Contractor.  The parties
acknowledge that Consultant is an independent contractor engaged to perform
professional services and nothing herein shall be construed to create a
partnership, joint venture, agency or employment relationship between the
parties.  Company will have an interest only in the results to be achieved by
Consultant under this Agreement, and the manner and method of performing the
Services under this Agreement and achieving the desired results shall be under
the exclusive control of Consultant.  Consultant shall set Consultant’s own days
and hours of operation and Consultant’s performance shall not be subject to
supervision or monitoring by Company, except as otherwise provided for in this
Agreement.  Nothing in this Agreement shall be construed to restrict the right
of Company to use the services of other consultants.  Further, subject to
Section 9(b), Consultant may offer its services to the general public.

 

(b)                                 Employment Taxes and Benefits.  Consultant
understands and acknowledges it is Consultant’s obligation to pay all
self-employment and other taxes in connection with the Services.  Consultant is
not entitled to receive any vacation or illness payments, or to participate in
any plans, arrangements, or distributions by Company pertaining to any bonus,
profit sharing, insurance or similar benefits for Company’s employees, and will
not receive any severance or other benefits from Company upon termination or
expiration of this Agreement.

 

(c)                                  Other Compensation.  Consultant
acknowledges and agrees that upon the termination of this Agreement pursuant to
Section 7(e), no further compensation shall be earned and payable to Consultant
pursuant to this Agreement and Consultant further waives any rights to such
compensation.

 

2

--------------------------------------------------------------------------------


 

3.                                       Property of Company.

 

(a)                                  Definition.  For the purposes of this
Agreement, “Designs and Materials” means all documents, information, designs,
materials, procedures, improvements, developments, drawings, notes, inventions
and intellectual property made, conceived or developed, in whole or in part, by
Consultant alone or with others, resulting from or relating to the Services.

 

(b)                                 Assignment of Ownership.  Consultant hereby
irrevocably transfers and assigns any and all of its right, title, and interest
in and to Designs and Materials, including but not limited to all copyrights,
patent rights, trade secrets and trademarks, to Company.  To the extent
consistent with this Agreement and applicable law, all Designs and Materials are
works for hire for Company.  Designs and Materials will be the sole property of
Company and Company will have the sole right to determine the treatment of any
Designs and Materials, including the right to keep them as trade secrets, to
file and execute patent applications on them, to use and disclose them without
prior patent application, to file registrations for copyright or trademark on
them in its own name, or to follow any other procedure that Company deems
appropriate.  Consultant shall: (a) disclose promptly and fully in writing to
Company all Designs and Materials as they are discovered, learned, created, or
developed; (b) cooperate with and assist Company to apply for, and to execute,
any applications and/or assignments reasonably necessary to obtain or maintain,
any patent, copyright, trademark or other protection for Designs and Materials
in Company’s name as Company deems appropriate; and (c) treat all Designs and
Materials as “Confidential Information,” as defined below.  The provisions of
this Section 3 shall survive any expiration or termination of this Agreement.

 

4.                                       Confidential Information.  Consultant
acknowledges that Consultant will acquire information and materials from Company
and knowledge about the business, products, experimental work, customers,
clients and suppliers of Company and that all such knowledge, information and
materials acquired, the existence, terms and conditions of this Agreement, and
the Designs and Materials, are and will be the trade secrets and/or confidential
and proprietary information of Company (collectively “Confidential
Information”).  Notwithstanding the preceding sentence, Confidential Information
does not include any information that is or becomes part of the public domain
through no fault of Consultant or that Company regularly gives to third parties
without restriction on use or disclosure.  Consultant agrees to hold all
Confidential Information in strict confidence, not to disclose it to others or
use it in any way, commercially or otherwise, except in furtherance of
performing the Services, and not to allow any unauthorized person access to it,
either before or after expiration or termination of this Agreement.  Consultant
further agrees to take all action reasonably necessary and satisfactory to
protect the confidentiality of the Confidential Information including, without
limitation, implementing and enforcing operating procedures to minimize the
possibility of unauthorized use or copying of the Confidential Information,
including using at least the same degree of care to avoid improper disclosure or
use as it uses with respect to its own confidential or proprietary information.

 

5.                                       Consultant Warranties; Indemnification.

 

(a)                                  Consultant represents and warrants that:
(i) Consultant has full power and authority to enter into this Agreement, to
carry out its obligations hereunder, and to grant the

 

3

--------------------------------------------------------------------------------


 

license to Company set forth in Section 3 hereof, (ii) Consultant owns all
right, title and interest to Consultant’s intellectual property, and
(iii) Consultant’s intellectual property does not knowingly infringe or conflict
with any intellectual property rights of any third parties.

 

(b)                                 Consultant shall indemnify Company and hold
it harmless from and against all actions, claims, damages, losses and expenses,
including court costs and reasonable fees and expenses of attorneys, expert
witnesses and other professionals, arising out of, resulting from, and/or based
upon: (i) any gross negligence or willful conduct of Consultant; (ii) any bodily
injury, sickness, disease or death caused by the Services; (iii) any injury or
destruction to tangible or intangible property (including computer programs and
data) or any loss of use resulting therefrom, caused by the Services; and/or
(iv) any violation of any statute, ordinance, or regulation by Consultant.  At
Company’s sole option, Consultant shall defend Company against any action or
claim by a third party that is covered by the foregoing indemnity.

 

6.                                       Limitation of Liability.  The total
aggregate liability of Company under this Agreement is limited to the total
amount of the compensation and expenses paid or due under this Agreement.

 

7.                                       Termination and Expiration.

 

(a)                                  The term of this Agreement commences as of
the Effective Date and, unless sooner terminated pursuant to this Section 7,
terminates on the one (1) year anniversary of the Effective Date.

 

(b)                                 Consultant may terminate this Agreement in
the event of a material breach of this Agreement by Company if such material
breach continues uncured for a period of ten (10) business days after written
notice.  This Agreement terminates automatically upon the Consultant’s death.

 

(c)                                  Company or Consultant may terminate this
Agreement at any time, for any reason or no reason, by giving ten (10) calendar
days prior written notice to the other party.

 

(d)                                 The election by Company or Consultant to
terminate this Agreement in accordance with its terms will not be deemed an
election of remedies, and all remedies provided by this Agreement or available
at law or in equity survive any termination or expiration.

 

8.                                       Effect of Expiration or Termination. 
Upon the expiration or termination of this Agreement for any reason:

 

(a)                                  Each party will be released from all
obligations to the other under this Agreement arising after the date of
expiration or termination; provided, however, that the covenants, agreements,
representations, warranties, provisions, and designations contained or made in
Sections 1, 2, 3, 4, 5, 7, 8 and 9 of this Agreement survive any termination or
expiration hereof; and

 

(b)                                 Consultant shall promptly notify Company of
all Confidential Information, including but not limited to, the Designs and
Materials, in Consultant’s possession and, at the expense of Consultant and in
accordance with Company’s instructions, shall promptly

 

4

--------------------------------------------------------------------------------


 

deliver (and irretrievably delete to the extent not deliverable) to Company, and
cease any use of, all Confidential Information and all Designated Assets,
without retaining any copy or representation thereof.

 

9.                                       Additional Covenants.

 

(a)                                  [Reserved.]

 

(b)                                 Consultant understands and acknowledges that
the obligations regarding solicitation set forth in the Employee Invention and
Assignment Agreement between Consultant and Company dated as of May 26, 2010, as
amended, are necessary and reasonable to protect legitimate business interests,
including trade secrets, confidential information, and relationships with
prospective and existing customers and the goodwill associated with Company’s
business, and are provided by Consultant as further inducement for Company to
enter into this Agreement.

 

(c)                                  Competitive Activities; Non-Exclusivity. 
The parties acknowledge and agree that this Agreement is a non-exclusive
engagement for Consultant’s services and that Consultant shall have the right to
engage in any other gainful activities and business; provided, however, that,
during the term of this Agreement, Consultant shall not, directly or indirectly,
engage in any activities or business, or engage or participate in or provide
services to any business, conflicting or competitive with the activities or
business of Company without the express prior written approval of Company. 
Consultant shall provide Company written notice prior to any such engagement,
participation or provision.  Company shall have the right to immediately
terminate this Agreement upon or after receiving such notice of any such
engagement, participation or provision.  Consultant understands and acknowledges
that this obligation regarding competitive activities is necessary and
reasonable to protect legitimate business interests, including trade secrets,
confidential information, and relationships with prospective and existing
customers and the goodwill associated with Company’s business, and is provided
by Consultant as further inducement for Company to enter into this Agreement.

 

(d)                                 Provision of Services.  Consultant shall be
the sole provider of the Services pursuant this Agreement and that Consultant
shall not delegate or subcontract any of Consultant’s duties under this
Agreement except in accordance with Section 10(a).

 

10.                                 General.

 

(a)                                  Assignment.  Neither Company nor Consultant
may assign this Agreement and its rights and obligations to any other entity
without the approval of the other party, which approval shall not unreasonably
be withheld.  Any attempted assignment or delegation in violation of this
provision is void.  Despite Company’s consent, no assignment releases Consultant
of any of Consultant’s obligations or alters any of Consultant’s obligations to
be performed under this Agreement.

 

(b)                                 Authority and Separate Obligations of
Parties.  Except as otherwise expressly provided by this Agreement, each party
shall be entirely liable for its own debts and obligations.  The employees and
agents of one party shall not be, or be construed to be, the employees or agents
of the other party for any purpose whatsoever.  As Consultant is not an employee
of Company or any entity affiliated with Company, Company and its affiliates
shall

 

5

--------------------------------------------------------------------------------


 

not withhold any taxes from any amounts paid to Consultant.  Consultant has no
authority to enter into any agreement with any person or entity in the name of
or on behalf of the Company and has no authority by virtue of this Agreement to
bind or subject Company to any obligations or liabilities whatsoever.  Company
has the absolute right in all events to accept or not accept in whole or in part
any or all of Consultant’s advice or recommendations.  Nothing in this Agreement
shall cause either party to be responsible for any action, omission, or inaction
of the other party.

 

(c)                                  Equitable Remedies.  Because the Services
are personal and unique and because Consultant will have access to Confidential
Information of Company, Company is entitled to enforce this Agreement and any of
its provisions by injunction, specific performance and/or other equitable relief
without prejudice to any other rights and remedies that Company may have for a
breach of this Agreement, without the need for the posting of security and even
if injunctive relief is sought to remedy a past, existing or threatened breach
of contract.

 

(d)                                 Attorneys’ Fees.  If any action is necessary
to enforce the terms of this Agreement, the substantially prevailing party will
be entitled to reasonable attorneys’ fees, costs and expenses in addition to any
other relief to which such prevailing party may be entitled.

 

(e)                                  Governing Law; Venue; Severability.  This
Agreement is to be governed by and construed in accordance with the internal
laws of the State of California excluding that body of law pertaining to
conflict of laws.  Any action or proceeding arising out of or relating to this
Agreement must be brought, if at all possible, in the state or federal courts
within California, and the parties irrevocably agree to the jurisdiction and
venue of such courts for such purposes.  If any provision of this Agreement is
for any reason found to be unenforceable, the remainder of this Agreement will
continue in full force and effect.

 

(f)                                    Notices.  All notices and other
communications required or permitted hereunder shall be in writing and be sent
by facsimile or electronic mail, with confirmed transmission and receipt or
mailed by registered or certified mail, postage prepaid, or otherwise delivered
by hand or by messenger to the address specified on the signature page of this
Agreement or such other address as the receiving party specifies in writing, and
will be effective upon its mailing as specified.

 

(g)                                 Jointly Drafted; Review by Counsel.  The
parties have participated jointly in the negotiation and drafting of this
Agreement and have had the opportunity to review the Agreement with counsel of
their choosing.  In the event an ambiguity or question of intent or
interpretation arises, no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

(h)                                 Complete Understanding; Modification.  This
Agreement constitutes the complete and exclusive understanding and agreement of
the parties and cancels and supersedes all prior understandings and agreements
including, without limitation, any prior employment agreements between the
parties, whether written or oral, express or implied, with respect to the
subject matter hereof.  Any waiver, modification or amendment of any provision
of this Agreement will be effective only if in writing and signed by the parties
hereto.

 

6

--------------------------------------------------------------------------------


 

(i)                                     Counterparts.  This Agreement may be
executed by facsimile signatures and in counterparts, each of which shall
constitute an original, and all of which shall constitute one and the same
instrument.

 

[Signature page follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the Effective
Date.

 

Company:

 

Consultant:

 

 

 

REALD INC.

 

JOSHUA GREER

 

 

 

By: /s/ Michael V. Lewis

 

By: /s/ Joshua Greer

 

 

 

Name: Michael V. Lewis

 

 

 

 

 

Title: CEO

 

 

 

 

 

 

 

 

Address:

 

Address:

 

 

 

100 N. Crescent Drive, Suite 120

 

 

Beverly Hills, California 90210

 

 

 

 

 

 

 

Federal Tax I.D. Number:

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SERVICES TO BE PROVIDED

 

Consultant shall provide services to Company at the request of the Chief
Executive Officer as it relates to the development and direction of the
Company’s technology, business and business operations, in the following areas,
including but not limited to:

 

1.                                       Company technology research and
development activities, strategies and direction in all existing and future
areas where the Company does, or may do, business;

 

2.                                       Product development, design and roadmap
in all existing and future areas where the Company does, or may do, business;

 

3.                                       Strategic advice regarding stereoscopic
and other related technologies in all existing and future areas where the
Company does, or may do, business; and

 

4.                                       Such other matters as the Chief
Executive Officer may reasonably request.

 

9

--------------------------------------------------------------------------------
